g n r e m a e s i t a aa department of the treasury internal_revenue_service washington d c tep rats tax_exempt_and_government_entities_division uics dec legend decedent a taxpayer b taxpayer c taxpayer d taxpayer e taxpayer f judge g state s county t court c case t company m company n company o company p ira x date date date page - date date amount settlement y dear this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by correspondence dated date date and an e-mail dated date in which you request letter rulings that there are no adverse income estate or gift_tax consequences to under sec_408 sec_2033 and sec_2501 of the internal_revenue_code code if you enter into settlement y dated date the following facts and representations support your ruling requests facts during his life decedent a owned assets including investment accounts with company m company n company o and company p collectively investment accounts decedent a also owned ira x an individual_retirement_arrangement rollover account with company m on or about date decedent a executed a durable_power_of_attorney appointing taxpayer b as his attorney-in-fact on or around date decedent a executed his will leaving his estate equally to taxpayer b and taxpayer c decedent a’s cousins taxpayers b and c are prior to his death decedent a executed a beneficiary designation form for his ira x account naming taxpayer e taxpayer f and taxpayer d as equal beneficiaries of the account upon decedent’s death taxpayers e f and d are taxpayer b’s children decedent a a resident of county t state s died on date appointed the executor of decedent a’s estate taxpayer c was shortly after decedent a’s death the ira x account was transferred to three separate ira sub-accounts one each for the benefit of taxpayer d taxpayer e and taxpayer f taxpayers d e and f have received the required minimum distributions from the respective ira sub-accounts and have reported the distributions as income on their respective income_tax returns page also shortly after decedent a’s death litigation ensued between taxpayer c and taxpayer b involving the disposition of decedent a’s estate one of the central allegations against taxpayer b in this litigation was that he engaged in wrongdoing by acting as decedent a’s attorney-in-fact for his own personal benefit in a manner that avoided the terms of decedent a’s will it was further alleged that taxpayer b took an excessive fee for his duties as decedent a’s attorney-in-fact as part of the litigation taxpayer c in his capacity as executor of decedent a’s estate filed a complaint for declaratory_judgment complaint with court c of county t the complaint alleges that during decedent a’s life taxpayer b engaged in a pattern of misconduct designed to defraud decedent a and the beneficiaries of his estate and that taxpayer b wrongfully converted more than amount of decedent a’s assets for his own benefit and that of his children specifically the complaint alleges that between and taxpayer b systematically changed or had decedent a change all of his investment accounts to include taxpayer b’s children as the designated beneficiaries of these accounts the complaint also alleges that between and taxpayer b used or had decedent a use his own funds to open several bank accounts and or certificates of deposit in taxpayer b’s sole name or in the name of taxpayer b and decedent a with rights of survivorship the complaint further alleges that decedent a’s actions were due to taxpayer b’s fraud duress and or undue influence as part of the litigation the parties engaged in extensive discovery including the review of decedent a’s medical records bank records brokerage account records and other financial and legal documents pertaining to decedent a and taxpayer b discovery revealed that substantially_all of the assets owned by decedent a had been set up by taxpayer b survivorship assets at pre-trial hearings the status of the evidence was discussed with the court c judge judge g as either payable to taxpayer b on decedent a’s death or as joint and it has been represented that the parties in the above-referenced litigation were represented by counsel in state s undue influence is defined as any improper or wrongful constraint machination or urgency of persuasion whereby the will of a person is overpowered and he or she is induced to do or forebear an act which he or she would not do or would do if left to act freely in addition the holder of a power_of_attorney has a fiduciary relationship with the principal where a fiduciary relationship exists between the decedent and a payable on death beneficiary there is a presumption of undue influence once this presumption arises the beneficiary has the burden to show that his conduct was free of undue influence over the decedent case t prior to trial the parties entered into a settlement agreement settlement y under the supervision of court c court c agreed to the terms of settlement y and in connection page d o b a y t i m a s e n s ‘ i a e o t n o w t o t e e t o w therewith issued a judgment judgment on date in the judgment court c reformed the beneficiary designation of the ira x account to designate taxpayer c as the beneficiary of the ira x account retroactive to date the day immediately preceding decedent a’s death court c indicated in the judgment that it had reformed the beneficiary designation because at the time decedent a designated taxpayer b’s children as beneficiaries of his ira x he was visually impaired and subject_to the influence and domination of taxpayer b who at the time held decedent a’s power_of_attorney court c determined in the judgment that as a matter of law decedent a did not knowingly or advisedly execute the beneficiary designation form the value of ira x is approximately percent of the value of decedent a’s estate under settlement y and the judgment which must be approved by court c taxpayer d and his siblings will transfer their interests in the ira x account to an ira set up and maintained in the name of decedent a to benefit taxpayer c as consideration for the settlement of all the litigation between the parties taxpayer d and his siblings however will not refund to taxpayer c the minimum distributions they received from the ira x account which they included in their federal taxable_income taxpayer d has requested several rulings as follow that he will not be subject_to the gift_tax under code sec_2501 if he enters into the settlement agreement settlement y that the ira x account will not be includible in his taxpayer d’s gross_estate under code sec_2033 and that distributions from ira x will not be taxable to him taxpayer d under code sec_408 law and analysis with respect to your first two ruling requests code sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death code sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual code sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations states that any transaction in which page - guuututt i an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see ahmanson foundation v united_states f 2d big_number cg bosch 387_us_456 87_sct_1776 18_led_886 thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the internal_revenue_service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated cir citing commissioner v estate of in this case a bona_fide controversy existed between the parties concerning the distribution of decedent a’s assets specifically taxpayer c argued that taxpayer b diverted decedent a’s assets from distribution under decedent a’s will by causing decedent a’s funds to be used to open several bank accounts and or certificates of deposits in taxpayer b’s sole name or in the name of taxpayer b and decedent a with rights of survivorship and by changing the beneficiary designations of the investment accounts and the ira x account so that taxpayer b and or taxpayer b’s children would benefit from the assets held in those accounts to resolve the dispute the parties entered into settlement y under the supervision and with the approval of court c the parties were represented by legal counsel court c in connection with settlement y entered the judgment reforming the beneficiary designation of the ira x account so that taxpayer c was the sole beneficiary of the ira x account at decedent a’s death the assets in the ira x account represent approximately one-half of the assets decedent a owned at his death and under settlement y and judgment taxpayer c becomes the sole beneficiary of the ira x account this outcome is consistent with the terms of decedent a’s will which provides that decedent a’s assets are to be distributed equally between taxpayer c and taxpayer b therefore the terms of settlement y and the related judgment are reflective of the rights of the parties under the applicable state s law that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude with respect to your first two ruling requests as follows that entering into settlement y will not result in your taxpayer d being deemed to have made a taxable gift under code sec_2501 and page s n s c s o a f o c e t t i g o é r e m e t s k t o l further taxpayer d will not be deemed to be the owner of the ira x account at his death under code sec_2033 the minimum distributions previously received from the ira x account however will be included in taxpayer d’s gross_estate under code sec_2033 unless these assets have been exhausted prior to taxpayer d’s death with specific respect to your third ruling_request code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code although the code does not define payee or distributee in general the terms mean the plan participant ira holder or his her beneficiary who is entitled to receive distributions under the plan or ira document the term distributee for purposes of code sec_408 is not synonymous with recipient revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary in this case as noted previously court c has reformed decedent a’s ira x beneficiary designation so that taxpayer c is entitled to receive the ira x funds with limited exceptions noted above furthermore as noted above the transaction described herein consisting of settlement y and the judgment does not constitute a gift from taxpayer d to taxpayer c thus pursuant to said reformation taxpayer c will be treated as the payee or distribute of decedent a’s ira x and the person to be taxed on distributions from ira x furthermore as noted previously to effectuate taxpayer a’s reformed beneficiary designation taxpayer d will transfer the amounts standing in the ira set up to benefit him into an ira set up in the name of decedent a to benefit taxpayer c distributions will then be made from said ira to the beneficiary thereof taxpayer c under this set of facts with respect to your third ruling_request we conclude as follows page that distributions from the ira set up and maintained in the name of decedent a to benefit taxpayer c pursuant to the above referenced court c judgment which will hold amounts transferred from the sub-ira benefiting taxpayer d mentioned above will not be taxable to taxpayer d under code sec_408 this letter_ruling is based on the assumption that ira x either is or was valid within the meaning of code sec_408 at all times relevant thereto it also assumes that settlement y is a valid settlement under the laws of state s as represented additionally it assumes that the transfer of the assets from ira x to the sub-iras referenced above were in fact transfers and not distributions it also assumes that the above-referenced transfers from said sub-iras to the ira set up and maintained in the name of decedent a to benefit taxpayer c will be a transfer as described in revrul_78_406 which does not give rise to immediate tax consequences under code sec_408 and not a distribution furthermore it assumes that the ira set up and maintained in the name of decedent a to benefit taxpayer c will comply with the requirements of code sec_408 at all times relevant thereto finally it assumes the correctness of all representations contained therein no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto specifically this letter_ruling does not address the required_distribution implications with respect to either ira x or the ira to be set up to benefit taxpayer c designated_beneficiary as defined in code sec_401 of either ira x or the ira to be set up to benefit taxpayer c in this respect it does not address the issue of who if anyone is the this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to each of the individuals authorized by you to receive such under the power_of_attorney on file with the service page if you wish to inquire about this ruling please contact at - please address all correspondence to - u7 ut le ld sincerely yours ames mo ob tts ances v sloan ‘manage fall employee_plans technical group enclosures deleted copy of letter_ruling notice
